  Case 16-15714      Doc 59    Filed 08/31/20 Entered 09/01/20 07:41:26              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     16-15714
                                             )
GARY HOSKINS                                 )               Chapter: 13
                                             )
                                                             Honorable Jacqueline P Cox
                                             )
                                             )
               Debtor(s)                     )

                                    ORDER MODIFYING PLAN

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

Debtor's Motion to Modify is GRANTED.

   It is hereby ORDERED that:

   1) The Debtor's Chapter 13 Plan payment default is deferred until the end of his Plan.

   2) Debtor's Chapter 13 Plan base shall remain the same.

   3) Due to the COVID-19 pandemic and the CARES Act, the plan may run longer than 60 months.



                                                          Enter:


                                                                    Honorable Jacqueline Cox
Dated: August 31, 2020                                             United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 davidsiegelbk@gmail.com
